Title: To Benjamin Franklin from Andreas Christian Knoepffel, 4 March 1778: résumé
From: Knoepffel, Andreas Christian
To: Franklin, Benjamin


The present volume contains a number of letters from Frenchmen and other Europeans who want to settle in the United States, and we summarize them here in a single group. The writers are not only would-be emigrants, for a number of those included in our headnote on candidates for military service in America expect to make it their home. The ones discussed below have no apparent martial ambitions; some are concerned solely with getting across the Atlantic, and others are anxious about how they will make a living. For convenience we divide the group into three parts. The first and largest is applicants who want to leave Europe but have little specific to say about their plans for a new life. The second is a few candidates who appear only through recommendations from relatives or protégés or friends. The third is four men who describe at some length the trades that they want to transfer intact to the New World.
On March 12 de Gruffy writes from Paris to ask for an interview; Franklin has promised to discuss with him his projected trip to America. Count Conway recommends him, and he offers his services in any way that can be useful; he has been involved since boyhood in the affairs of the world. On the 24th he writes again, to express his intention of settling in America; “je me regarde déja comme l’un de vos Compatriotes,” and as such he rejoices in the success that has crowned Franklin’s efforts. Enclosed is a letter just received from the Comtesse Conway, doubtless in answer to one that Franklin had given him for her on March 6. On the 18th d’Espagne, who has been ruined by a law suit, writes from Paris to make a number of offers that are too vaguely put to be comprehensible. If his talents, not spelled out, can be put to use he will go to America with his son and daughter. He sends a book or manuscript of his for Franklin’s inspection, and mentions in passing the manufacture of cloth and soap. On April 9 he complains of having had no reply; such silence is mortifying to a man who belongs to the royal agricultural society in Tours, and whose family is nothing to be ashamed of. Might he perhaps be French consul for the United States? Maurepas knows him slightly but has probably forgotten him.
On April 10 Gravier writes from Marseilles. After thirty years of good fortune he is almost destitute, with a wife and three small children whom he loves more than himself. He must leave for America, with the hope that they will join him when he is established there; may he have an advance, to be repaid in due course, to cover his passage, secure him land, and get him started in farming? On the 17th J. Irwin, also in Marseilles, informs the commissioners in almost illiterate English that he was a British officer, of regulars and militia, until he left home more than a year before because he disapproved of the war. He has tried and failed to resign his commission, and if he returns would be compelled to serve; this he will not do. As soon as he can wind up his affairs he will leave instead for America and live there on the interest of seven or eight thousand pounds. Meanwhile might he act as consul in Nantes or Bordeaux, without compensation but in strict secrecy until his funds are withdrawn from England? On the 26th de Liniere, in Le Mans, announces that he is poor, has a slight knowledge of surgery and experimental physics, and wants to continue his studies if he can be provided with lodgings, food, and clothing in Paris; after two years he will emigrate to the United States to put his training to use. He looks on Franklin as his father, and will devote his life to proving himself worthy of support.
On May 4 Grünberger, in Munich, conjectures that his earlier letter has gone astray, and renews his request for a passport to cross the Atlantic. The cadet corps of the Elector of Bavaria, to which he has been teaching mathematics, has been disbanded, and he is forced to look elsewhere. He should be useful in America, and at no expense to the government. The Bavarian court and others of rank and reputation have given him strong recommendations. On the 18th J.J. Defrancq in Orchimont, near Bouillon in the Austrian Netherlands, explains that he was slated for a commission in an Austrian regiment when the family fortunes collapsed. His future was destroyed and he with it, he thought, but then he heard that Franklin was succoring the unfortunate by finding them suitable work in the United States. Tell him how he is to arrange for colonists from the province of Luxembourg to follow him in search of a better life. Would Franklin find helpful a letter from a neighbor who knew Lafayette in Paris?
On June 8 Charles-Friedrich Veninau, in Bordeaux, asks to be sent to the United States on an American ship; he has come from Prussia for that purpose. At the end of the last war he was in business in New York, but returned to Germany to see relatives; they are now dead, and he is going back to America in hopes of supporting himself. He speaks French, German, Dutch, Italian, Spanish and “American English,” and is, if he may say so, Franklin’s half-compatriot, “an honest man and therefore you need not be afraied of any thing.” On the 15th Johann Wilhelm Harken, a former pastor now living in Hamburg, asks whether Franklin has already received his request, sent through the French Minister, for whatever civil or military post may be suitable for a learned and godly man. He served for nine years before being forced from his pastorate. He would like scope, in the freedom of that good land, for his God-given talents as a scholar; but without his family of seven he could not go. On the 20th P. Huerne, in Paris, introduces himself as twenty-four, with eleven years in trade, an invincible desire to go to the United States, and no acquaintances there; when may he present his respects?
Three letters are in support of would-be emigrants. One is from Mme. Elie de Beaumont on April 29. Her friendship with Franklin attracts people who want recommendations to him; among them are a brother and sister named Charron. He is a skillful carpenter and she a seamstress in lingerie. Their scanty means, and their hope of supporting themselves in the United States and providing for their aged parents, are their reasons for emigrating; would Franklin save them the expense of the voyage, or at least bring it down to the little they could pay? It would be worth his while to obtain such good, clever, and useful workers. Mme. la marquise de Lusignan, whose protégés they are, has sent her the enclosed letter.
On May 10 Seguin, in Lacépède near Clairac, in the Agenois, writes for a relative, Jean-Jérôme Seguin. He is twenty-one, five feet five, born in Dublin of a French family that had emigrated for religious reasons. When his father, a tradesman with many children, became impoverished Jean returned to France to be educated. He speaks and writes English and French, has had commercial training and been to sea, and is fitted for trade, navigation, or being an interpreter on a warship; please help him find a position that will bring out his nascent talents. On the 29th L. Duran de Pautinel, in St. Affrique in the Rouergue, asks about some young men who want to go to Boston and wonder whether they will find work. One has enough commercial experience to manage a firm, another is a woolen manufacturer, and a third makes woolen bonnets. Is there a domestic or other supply of wool? The three have some resources, but not enough for large undertakings. By what route should they go, how can they obtain inexpensive passage, is a squadron under convoy safer than a ship sailing alone, what port offers the least chance of costly delays?
Four applicants go into considerable detail about their situations and what they can offer a new country. On April 4 Müller de la Piolotte, in Champagney in Franche-Comté, introduces himself as a master glassmaker, whose forebears brought the art to France from the Black Forest. He is manufacturing window glass with his brothers, using coal for power; but disputes have decided him to seek tranquillity in America. His knowledge of the country, although superficial, is enough to persuade him that nothing should be easier than establishing glassworks there. They would create many jobs, but only if the level of luxury in the colonies and the countries that trade with them creates a sufficient market. Please advise him. The government or private capital would have to start such an industry; once started, however, it would grow as far as public interest and private means permit. “Je ne suis point Marchand de projets, encore bien moins Charlatan d’entreprises.” He wants to be in peace for the rest of his life in a free country.
On April 15 Jean Latache, in Angoulême, advances a project that he is sure will be useful to the American government. Until 1751 the manufacture of playing cards flourished in France and had a market throughout Europe; a tax then forced many makers to seek and find official support in Spain, Savoy, Russia, etc. Their success justifies the present proposal, which would increase American commerce. If Congress establishes a manufacture of playing cards at its expense and under its control, and entrusts its direction to the writer, he and his son will choose the paper, the tools, and the engraving of whatever portraits would be popular, and will import craftsmen to train a native work force. Two advantages would accrue to the United States: a kind of trade that could be extended through the West Indies, and an occupation that would turn young men of small means into solid citizens. Imported cards are costly, often defective, and almost always short-lived in their lustre and difficult to deal; if they are made at home and imports forbidden, the people would have a beautiful product and the government a source of revenue. The writer also makes excellent starch, and could take his skill with him to America if resources were available. He hopes these suggestions may be useful to a nation to which he would be proud to belong.
On April 29 A. Theodore Cannon writes from Granville, in Normandy, in lame and stilted English. The United States will doubtless encourage whatever contributes to industry. He and his “Espouse,” along with his brother and sister, would like passage to New York; in the city and its environs, now that hostilities are no doubt almost over, they will find opportunity to explore and exploit mines of gold, silver, copper, brass [sic], lead, tin, coal, etc. His family is experienced as miners, engineers, architects, and “Professors of sundry Arts and Sciences”; all they need is free transport and a recommendation to Congress. On May 3 Beroard Rochette, in Grenoble, mentions a letter to Franklin three months before, which he fears did not arrive; it was forwarded through the maréchal de Clermont-Tonnerre. The writer has worked for twenty years as a printer, and the law keeps him from advancing. The number of printers in Dauphiné is limited to six, all of whom have children to succeed them. His situation is insupportable, and he hopes to find more scope in America. The post he has in mind is as manager of a press run by and at the expense of the government, like that in the Louvre; but he will be content with any similar position. He is about thirty-six, has been to South America and so knows the sea, and is reliable; “je ne suis point un débauché.” Please reply in care of the secretary of the comte de Clermont-Tonnerre, commandant of Dauphiné, by way of the comte’s father in Paris.
 

<Nordhausen, near Cassel in Hesse, March 4, 1778, in Latin and in the third person: He is acting pastor of the local reformed church, and has learned that a minister of that church in Philadelphia wants to return to Hesse. Would Franklin inform the elders there, or anywhere else where a pastor may be needed, that the writer would welcome an offer? He is ready to teach Greek, Latin, Hebrew, German, etc., and is eager to see that part of the world; a self-addressed envelope is enclosed.>
